



EXHIBIT 10-41


Model 2017 TSR Award Agreement for UK Employees
AWARD AGREEMENT


PERFORMANCE SHARES


The Executive Compensation Committee of the Gannett Board of Directors has
approved your opportunity to receive Performance Shares (referred to herein as
“Performance Shares”) under the Gannett Co., Inc. 2015 Omnibus Incentive
Compensation Plan, as set forth below.


This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2017, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.


Please keep the enclosed Terms and Conditions for future reference.



--------------------------------------------------------------------------------



Employee:    


Subsidiary of Gannett Co., Inc.
employing Employee (the "Subsidiary"):    


Country and State of Subsidiary’s principal
place of business (the "Relevant Jurisdiction"):    


Grant Date:    1/1/17
Performance Period Commencement Date:    1/1/17


Performance Period End Date:
12/31/19



Performance Share Payment Date:
On a date specified by the Committee that is within the first 90 days of 2020



Target Number of Performance Shares:     _____*




* The actual number of Performance Shares you may receive will be higher or
lower depending on the Company’s performance versus certain designated companies
and your continued employment with the Company, as more fully explained in the
enclosed Terms and Conditions.







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

                            







--------------------------------------------------------------------------------








Gannett Co., Inc.




________________________________        By: __________________________
Dated    David Harmon
Chief People Officer



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Employee Agreement and Acknowledgement


By accepting this Award Agreement, I agree to be bound by this Award Agreement
and the attached “Terms and Conditions”. I also agree to use all reasonable
effort to perform such acts and execute and deliver such documents as may be
required by the Company or the Subsidiary for the purpose of giving full effect
to this Award Agreement in the Relevant Jurisdiction. I also consent to the
Company processing personal or sensitive data relating to me for any purpose in
connection with the implementation, administration, enforcement or performance
of the Plan by the Company, and the transfer of all such information from the
Relevant Jurisdiction to the United States of America.


By: __________________________
[Employee]


Dated: ________________________

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


-2-












PERFORMANCE SHARES
TERMS AND CONDITIONS
Under the
Gannett Co., Inc.
2015 Omnibus Incentive Compensation Plan


These Terms and Conditions, dated January 1, 2017, govern the right of the
employee of the Subsidiary designated in the Award Agreement dated coincident
with these Terms and Conditions (the “Employee”) to receive Performance Shares
(referred to herein as “Performance Shares”). Generally, the Employee will not
receive any Performance Shares unless the specified service and performance
requirements set forth herein are satisfied. The Performance Shares are granted
under, and are subject to, the Gannett Co., Inc. (the “Company”) 2015 Omnibus
Incentive Compensation Plan (the “Plan”). Terms used herein that are defined in
the Plan or the Award Agreement shall have the meaning ascribed to them in the
Plan or in the Award Agreement. If there is any inconsistency between these
Terms and Conditions and the terms of the Plan or the Award Agreement, the
Plan’s terms shall supersede and replace the conflicting terms herein as
appropriate.
1.    Grant of Performance Shares. Pursuant to the provisions of (i) the Plan,
(ii) the individual Award Agreement governing the grant, and (iii) these Terms
and Conditions, the Employee may be entitled to receive Performance Shares. Each
Performance Share that becomes payable shall entitle the Employee to receive
from the Company one share of the Company's common stock ("Common Stock") upon
the expiration of the Incentive Period, except as provided in Section 13. The
actual number of Performance Shares an Employee will receive will be calculated
in the manner described in these Terms and Conditions, including Exhibit A, and
may be different than the Target Number of Performance Shares set forth in the
Award Agreement.





--------------------------------------------------------------------------------

-3-












2.    Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Performance Shares shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.
3.    No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Performance Shares.
4.    Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of Performance Shares that have been earned based on the Company’s
performance during the Incentive Period as set forth in Exhibit A and
satisfaction of the Terms and Conditions set forth herein, which number of
shares shall be reduced by the value of all taxes which the Company is required
by law to withhold by reason of such delivery. Except as provided in Sections 13
or 14, such delivery shall take place on the Performance Share Payment Date. An
Employee shall have no further rights with regard to the Performance Shares once
the underlying shares of Common Stock have been delivered.
5.    Forfeiture and Cancellation of Right to Receive Performance Shares.
(a)    Termination of Employment. Except as provided in Sections 6, 13, and 14,
an Employee’s right to receive Performance Shares shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Subsidiary ceasing to be a subsidiary of the Company) prior
to the Performance Period End Date, and in such event the Employee shall not be
entitled to receive any shares of Common Stock in respect thereof.
(b)    Forfeiture of Performance Shares/Recovery of Common Stock. Performance
Shares granted under this Award Agreement are subject to the Company’s Clawback
Policy, dated





--------------------------------------------------------------------------------

-4-












as of December 9, 2015, which may be amended from time-to-time with retroactive
effect. In addition, the Company may assert any other remedies that may be
available to the Company under applicable law.
6.    Death, Disability, Retirement. Except as provided in Sections 13 or 14
below, in the event that the employment of the Employee shall terminate prior to
the Performance Period End Date by reason of death, Disability, termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee's death, the Employee's estate or designated
beneficiary) shall be entitled to receive at the Performance Share Payment Date
the number of shares of Common Stock equal to the product of (i) the total
number of shares in respect of such Performance Shares which the Employee would
have been entitled to receive upon the expiration of the Incentive Period had
the Employee's employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Performance Period
Commencement Date and the date that employment terminated, and the denominator
of which shall be the number of full calendar months from the Performance Period
Commencement Date to the Performance Period End Date.
For purposes of this Section 6, “Disability” shall mean the Employee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. The Committee shall have full and sole discretionary authority to
determine whether an Employee is disabled for purposes of this Plan, and its
decision shall be final and binding on all parties.





--------------------------------------------------------------------------------

-5-












7.    Non-Assignability. Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.
8.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Shares.
9.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be varied, suspended or terminated by the Company at any time and for any
reason. With respect to the Plan, (a) each grant of Performance Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of Performance Shares, or benefits in lieu of Performance Shares;
(b) all determinations with respect to any such future grants, including, but
not limited to, the times when the Performance Shares shall be granted, the
number of Performance Shares, and the Incentive Period, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan shall
not create a right to further employment with the Subsidiary and shall not
interfere with the ability of the Subsidiary to terminate the Employee’s
employment relationship at any time with or without cause; (d) notwithstanding
any provision of the Plan, the Award Agreement or these Terms and Conditions,
the Employee's participation in the Plan shall not create an employment
relationship between the Employee and the Company, and the Plan, the Award
Agreement and these Terms and Conditions do not constitute all or any part of
any employment contract; (e) the Employee’s participation in the Plan is
voluntary; (f) the Performance Shares are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; and (g) the future value of the Performance
Shares is unknown and cannot be predicted with certainty.





--------------------------------------------------------------------------------

-6-












10.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) in its sole discretion to
make interpretations and other determinations with respect to all matters
relating to the applicable Award Agreements, these Terms and Conditions, the
Plan and awards made pursuant thereto. These Terms and Conditions shall apply to
the grant of Performance Shares made to the Employee on the date hereof and
shall not apply to any future grants of Performance Shares made to the Employee.
11.    Notices. Notices hereunder shall be in writing and, if to the Company,
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and, if to the Employee, shall be addressed to the
Employee at his or her address as it appears on the Company's records.
12.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Employee.
13.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

-7-












(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

--------------------------------------------------------------------------------

(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect





--------------------------------------------------------------------------------

-8-












to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the





--------------------------------------------------------------------------------

-9-












corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Acceleration Provisions. In the event of a Change in Control, the number
of Performance Shares payable to an Employee shall be calculated in accordance
with the Change in Control rules set forth in Exhibit A, subject to the vesting
rules set forth below.
(i) In the event of the occurrence of a Change in Control in which the
Performance Shares are not continued or assumed (i.e., the Performance Shares
are not equitably converted into, or substituted for, a right to receive cash
and/or equity of a successor entity or its affiliate), the Performance Shares
that have not been cancelled shall become fully vested and shall be paid out to
the Employee as soon as administratively practicable on or following the
effective date of the Change in Control (but in no event later than 30 days
after such event), provided that the Change in Control also constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Section
409A of the Internal Revenue Code of 1986 (the “Code”) and the regulations and
guidance issued thereunder (“Section 409A”), and such payout will not result in
additional taxes under Section 409A. Otherwise, in the event of the occurrence
of a Change in Control in which the Performance Shares are not continued or
assumed, the vested Performance Shares shall be paid out at the earlier of the
Employee’s termination of employment or the Performance Share Payment Date.
(ii) In the event of the occurrence of a Change in Control in which the
Performance Shares are continued or assumed (i.e., the Performance Shares are
equitably converted into, or





--------------------------------------------------------------------------------

-10-












substituted for, a right to receive cash and/or equity of a successor entity or
its affiliate), the Performance Shares shall not vest upon the Change in
Control, provided that the Performance Shares that have not vested under the
other provisions of this Award shall become fully vested in the event that the
Employee has a “qualifying termination of employment” within two years following
the date of the Change in Control. In the event of the occurrence of a Change in
Control in which the Performance Shares are continued or assumed, vested
Performance Shares shall be paid out to the Employee at the earlier of the
Employee’s termination of employment or the Performance Share Payment Date.
A “qualifying termination of employment” shall occur if the Subsidiary
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:
•
any material misappropriation of funds or property of the Company, the
Subsidiary or their affiliates by the Employee;

•
unreasonable and persistent neglect or refusal by the Employee to perform his or
her duties which is demonstrably willful and deliberate on the Employee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company or the Subsidiary and which is not remedied
in a reasonable period of time after receipt of written notice from the
Subsidiary specifying such breach;

•
conviction of the Employee of a securities law violation or a felony involving
moral turpitude; or

•
the Employee being found by a court of competent jurisdiction in a civil action
or by the Securities and Exchange Commission to have violated any Federal or
State securities law or any equivalent applicable law in the Relevant
Jurisdiction.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:
•
the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;






--------------------------------------------------------------------------------

-11-












•
a material reduction in the Employee’s base salary or target bonus opportunity
as in effect on the date immediately prior to the Change in Control;

•
the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, and recognizing that the Employee shall be
expected to travel on the Subsidiary’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

•
the failure by the Subsidiary or its affiliate to pay any material compensation
or benefits due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination to the Subsidiary that (x) indicates the specific
termination provision in the Award Agreement relied upon, and (y) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated. Such notice must be provided to the Subsidiary within
ninety (90) days after the event that created the “Good Reason”. The Subsidiary
will be responsible for delivering notification of the termination of the
Employee's employment to the Company and for delivering a copy of any Notice of
Termination to the Company, and the Employee's obligations under these Terms and
Conditions shall be fully discharged upon delivery of the Notice of Termination
to the Subsidiary. The Committee shall have full and sole discretionary
authority to determine whether a termination is without "Cause" or for "Good
Reason" for purposes of the Plan only (and without prejudice to any employment
rights or other causes of action that may exist in respect of the employment
relationship between the Employee and the Subsidiary).
(iii)    If in connection with a Change in Control, the Performance Shares are
assumed (i.e., the Performance Shares are equitably converted into, or
substituted for, a right to receive cash and/or equity of a successor entity or
its affiliate), the Performance Shares shall refer





--------------------------------------------------------------------------------

-12-












to the right to receive such cash and/or equity. An assumption of this
Performance Share award must satisfy the following requirements:
•
The converted or substituted award must be a right to receive an amount of cash
and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

•
Any equity payable in connection with a converted or substituted award must be
publicly traded equity securities of the Company, a successor company or their
direct or indirect parent company, and such equity issuable with respect to a
converted or substituted award must be covered by a registration statement filed
with the Securities and Exchange Commission that permits the immediate sale of
such shares on a national exchange;

•
The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

•
The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by the Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.





--------------------------------------------------------------------------------

-13-












14.    Employment or Similar Agreements. The provisions of Sections 1, 4, 5, 6
and 13 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Subsidiary that pre-exists the Grant Date and
contains specific provisions applying to Plan awards in the case of any change
in control or similar event or termination of employment, and if there is any
conflict between the terms of such employment agreement, termination benefits
agreement or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the
employment agreement or termination benefits agreement shall control.
15.    Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Shares under the Plan is specifically conditioned on, and subject
to, any regulatory approvals required in the Relevant Jurisdiction. These
approvals cannot be assured. If necessary approvals for grant or payment are not
obtained, the Performance Shares may be cancelled or rescinded, or they may
expire, as determined by the Company in its sole and absolute discretion.
16.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.
17.    Foreign Exchange Controls. Employees in certain jurisdictions may be
subject to foreign exchange control restrictions that may require those
Employees to notify the applicable monetary authority of their participation in
the Plan and any cross-border cash transactions or impose





--------------------------------------------------------------------------------

-14-












obligations to repatriate any proceeds from the sale of Common Stock. The
Company shall not be responsible for an Employee's compliance with any
applicable laws in the Relevant Jurisdiction, and the Employee is responsible
for obtaining its own legal advice in connection with any such matters.
18.     Data Protection. Each Employee has been provided with a copy of the
Company's data protection policy, and by entering into the Award Agreement
confirms that he or she has read and understood that policy. The Company may
change its data protection policy at any time and will notify the Employee in
writing of any changes. The Employee consents to the Company, the Subsidiary or
any affiliate of the Subsidiary processing personal or sensitive data relating
to the Employee for any purpose in connection with the implementation,
administration or performance of the Plan by the Company. In particular, the
Employee consents to processing of sensitive personal data including details of
the Employee's racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation, or any other
data such that the Company, the Subsidiary or any affiliate of the Subsidiary
may require to comply with legal requirements and obligations to third parties
including public authorities. The Company may make such information available to
any subsidiary or affiliate of the Company, those who provide products or
services to the Company (such as advisers and payroll administrators),
regulatory authorities, potential purchasers of the Company or the business in
which the Employee works, and as may be required by law. The Employee
acknowledges that the Company is registered outside the European Economic Area
and by entering into the Award Agreement expressly consents to the transfer of
all such information to the Company (and other permitted transferees) outside
the European Economic Area in order to facilitate the Employee's participation
in the Plan, even where the recipient country or territory in question does not
maintain adequate data protection standards.





--------------------------------------------------------------------------------

-15-












19.    Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be interpreted and administered in accordance with that intent (e.g.,
the definition of “termination of employment” (or similar term used herein)
shall have the meaning ascribed to “separation from service” under Section
409A). If any provision of these Terms and Conditions would otherwise conflict
with or frustrate this intent, the provision shall not apply. Notwithstanding
any provision in this Award Agreement to the contrary and solely to the extent
required by Section 409A, if the Employee is a “specified employee” within the
meaning of Code Section 409A and if delivery of shares is being made in
connection with the Employee’s separation from service other than by reason of
the Employee’s death, delivery of the shares shall be delayed until six months
and one day after the Employee’s separation from service with the Company (or,
if earlier than the end of the six-month period, the date of the Employee’s
death). The Company shall not be responsible or liable for the consequences of
any failure of the Award to avoid taxation under Section 409A.





--------------------------------------------------------------------------------

-16-












Exhibit A
Performance Share Calculation


The number of Performance Shares that the Employee will be entitled to receive
if the Employee satisfies the applicable service requirements will be calculated
based on how the Company’s Total Shareholder Return compares to the Total
Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company’s Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee’s Target Number of Performance Shares by
the applicable percentage determined as follows:


1.
Calculate the Total Shareholder Return for the Company and each of the
Comparator Companies from the first day of the Incentive Period to the
applicable measurement date.

2.
Calculate the percentile ranking of each Comparator Company (excluding the
Company) based on its Total Shareholder Return during the applicable measurement
period;

3.
Determine the Company’s percentile ranking based on its Total Shareholder Return
and the percentile rankings of the Comparator Companies with Total Shareholder
Returns immediately above and below the Company using straight line
interpolation; and

4.
Calculate the Resulting Shares Earned percentage based on the Company’s
percentile ranking and the below chart using straight line interpolation. The
Resulting Shares Earned percentage is the applicable percentage used to
determine the number of Performance Shares that have been earned.



Company’s Percentile in 3-Year TSR vs. Comparator Companies
Resulting Shares Earned (% of Target)
Value of Each Share Earned
90th or above
200%
Each share earned is also impacted by share price change during the cycle
70th
150%
50th
100%
30th
50%
<30th
0%
Straight-line interpolation between points



For purposes of calculating the payout, the Company’s performance versus the
Comparator Companies will be based on the average payout that would be made
based on the Company’s cumulative Total Shareholder Return relative to the
Comparator Companies at the end of each of the last 4 quarters of the Incentive
Period.


Other Rules:







--------------------------------------------------------------------------------

-17-












1.    In the event that the price of a share of the Company’s Common Stock on
the Performance Share Payment Date is more than 300% of the price of a share of
the Company’s Common Stock on the Performance Period Commencement Date, the
number of shares delivered under the Award will be reduced so the value of the
Award does not exceed 300% of the price of a share of the Company’s Common Stock
on the Performance Period Commencement Date multiplied by the number of
Performance Shares earned. For example, if (i) the Company’s share price is $10
on the Performance Period Commencement Date, (ii) the Employee’s Target Number
of Shares is 100, (iii) the Employee earns 100% of the Target Number of Shares
(or 100 shares), and (iv) the value of such shares on the Performance Share
Payment Date is $50, the number of the shares will be reduced because the value
of the shares on the Performance Share Payment Date exceeds 300% of the value of
the shares on the Performance Period Commencement Date. Specifically, the award
to the Employee would be reduced to 60 shares (i.e., (100 shares x (300% x
$10)/$50)).
2.    Comparator Companies that are involved in bankruptcy proceedings (and thus
no longer traded on a national securities exchange) during the Incentive Period
will remain in the group at -100% Total Shareholder Return.
3.    The following rules shall apply to Comparator Companies during the
Incentive Period:
(a)    If a Comparator Company enters into or becomes subject to a definitive
agreement to be acquired (whether by acquisition, merger, tender offer or
otherwise) on or before the last day of the second year of the Incentive Period,
the Comparator Company will be eliminated from the Total Shareholder Return
calculations for the entire period.  If, however, such an agreement is
rescinded, revoked or abandoned by the end of the second year of the Incentive
Period and no new agreement is entered into by the end of the second year, the
Comparator Company will be taken into account unless it is subject to another
rule set forth below.
(b)    If a Comparator Company is subject to a public announcement of a takeover
attempt or enters into or is subject to a definitive agreement to be acquired in
the third year of the Incentive Period, the Comparator Company will be fixed
above or below Gannett using 30-trading day average prices for both companies up
to the day before the announcement of the takeover attempt or definitive
agreement. If fixed above Gannett, such Comparator Company will be placed at the
top of the rankings of Comparator Companies, and if fixed below Gannett, such
Comparator Company will be placed at the bottom of the rankings of Comparator
Companies.
(c)    If a Comparator Company enters into or is subject to a definitive
agreement to be acquired by Gannett or one of its subsidiaries, it will be
eliminated from the Total Shareholder Return calculations for the entire
measurement period.
Definitions:


“Total Shareholder Return” means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.







--------------------------------------------------------------------------------

-18-












“Comparator Companies” means:


A.H. Belo Corp.
Angie’s List, Inc.
Harte Hanks, Inc.
IAC/Interactivecorp
Lee Enterprises, Inc.
McClatchy Co. – CL A
Meredith Corp.
New Media Investment Group
New York Times Co. – CL A
News Corp.
Time, Inc.
Tronc Inc.
Yelp, Inc.
 
 



The Committee, in its sole discretion, is responsible for making the above
calculations.
Change In Control
In the event of a Change in Control to the Company and provided that the
Employee’s right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company’s relative Total Shareholder Return positioning
on the date of the Change in Control and there will be no four quarter
averaging. Notwithstanding the foregoing, if the Change in Control occurs in the
first twelve (12) months of the Incentive Period, the Employee will, instead,
receive the Target Number of Performance Shares as set forth in the Employee’s
Award Agreement; provided that the Employee’s right to receive Performance
Shares has not previously been cancelled.
Code Section 162(m)
This Award is intended to comply with the requirements of Internal Revenue Code
Section 162(m) to the extent such requirements are applicable and the provisions
of this Award shall be interpreted and administered consistently with that
intent. In that light, the following rules shall apply to the award:
(a)
To the extent permitted by Code Section 162(m) and the Plan, the Committee shall
have the authority to adjust the number of Performance Shares that are payable
under the Award Agreement, adjust the Total Shareholder Return calculations or
alter the methodology for calculating the number of Performance Shares to take
into account the effects of a stock split, reverse stock split, stock dividend,
spin-off, reorganization, recapitalization or similar transaction.

(b)
The aggregate grant with respect to awards of Performance Shares or Restricted
Stock Units made in any one fiscal year to any one participant under the Plan
may not exceed the value of five hundred thousand (500,000) Shares.

(c)
Before any Performance Shares are paid to the Employee, the Committee will
certify, in writing, the Company’s satisfaction of the pre-established
performance target and the number of Performance Shares payable to the Employee.



Jan. 2017



